DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 16-17 should be amended to - are substantially axially aligned and [[the]] a distance between [[the]] a top of the slave piston bore and [[the]] a top of the master piston bore is less than [[the]] a minimum of a diameter of the master piston and slave piston [[diameters]]-.  Appropriate correction is required.

Claims 3-4 are objected to because of the following informalities:  line 1 should be amended to – the engine valve actuating assembly of -.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 2 should be amended to – the at least one engine valve-.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 3 should be amended to – when [[the]] a lift of the at least one engine valve is below a threshold-.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 3 should be amended to – just prior to seating of the at least one engine valve -.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 2 should be amended to – comprises a solenoid valve for controlling flow -.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The limitation “the distance between the top of the slave piston bore and the top of the master piston bore is less than the minimum of the master piston and slave piston diameters” in lines 16-17 is rejected for failing to meet the written description requirement. The claim indicates that the distance between the tops of the master piston bore and the slave piston bore is less than a minimum diameter of either the master piston or the slave piston however the disclosure does not support this limitation. There is nothing in the specification that supports this relationship between the tops of the master and slave piston bores and the master and slave piston diameters. Further, the figure 7 shows otherwise were the distance from the top of the slave piston bore to the top of the master piston bore is greater than the minimum diameter of the either the slave piston or the master piston. For this reason, the limitation is not supported by the disclosure and the claims is rejected since fails to comply with the written description requirement.
Claims 2-21 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The limitation “substantially axially aligned” in lines 15-16 are unclear. The term “substantially” suggests a range in regards to how much the master piston chamber and slave piston chamber should be aligned however the claim and specification fail to elaborate on what that range maybe. For this reason, the term “substantially” is unclear and the claim is rejected.
The limitation “the distance between the top of the slave piston bore and the top of the master piston bore is less than the minimum of the master piston and slave piston diameters” in lines 16-17 is unclear. This limitation is unclear for several reasons. First, it’s unclear if the distance should be less than the minimum diameter of either the master piston or the slave piston or if the distance should be less than the sum of these two diameters. Second, the limitation is unclear because based on figure 7 the distance between the top of the slave piston bore and the top of the master piston bore is greater than the diameter of either one of the pistons or both combined. Further, the specification offers no insight into this limitation making it difficult to determine how to interpret it since it does not align with the figures. For the sake of examination, the office has interpreted this limitation to require the distance between the top of the slave piston bore and the top of the master piston bore to be greater than the diameter of either one of the pistons.
Claims 2-21 are rejected due to their dependence on claim 1.

Regarding claim 21:
The claim recites the limitation "the hydraulic circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 15, 16, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2005/0252484 to Vanderpoel et al. (Vanderpoel).
Vanderpoel discloses:
Regarding claim 1:
An engine valve actuation assembly (figure 7-9) for controlling motion of at least one engine valve (300) in an engine (¶0002, “internal combustion engine”) comprising:
a motion source (motion source/cam 110);
an engine valve train (202, 210 and 232) for conveying motion from the motion source to the at least one engine valve (202 conveys the motion from the from the cam 110 to the valves 300 via slave and master pistons 210 and 232), the engine valve train including a housing (202);
a master piston bore (see bore A in figure 1 below) defined in the housing (202);
a master piston (210) cooperating with the master piston bore (see bore A in figure 1 below) to define a master piston chamber (see chamber C in figure 1 below); the master piston (210) having a motion receiving interface (130 or surface of 210 for receiving 130) for receiving motion from the motion source (110);
a slave piston bore (see bore B in figure 1 below) defined in the housing (202);
a slave piston (232) cooperating with the slave piston bore (see bore B in figure 1 below) to define a slave piston chamber (see chamber D in figure 1 below); the slave piston (232) having a motion transferring interface (230) for transferring motion to a motion receiving component (310) in the valve train and to the at least one engine valve (300), the slave piston chamber (see chamber D in figure 1 below) being in hydraulic communication (see hydraulic chamber 220 for communication between D and C in figure 1 below) with the master piston chamber (see chamber C in figure 1 below) such that the slave piston (232) responds to pressure changes (¶0063; displacement of master piston 210 translates to motion of the slave piston due to the pressure changes within the chambers C and D) in the master piston chamber (see chamber C in figure 1 below);
wherein the master piston chamber (see chamber C in figure 1 below) and slave piston chamber (see chamber D in figure 1 below) are substantially axially aligned (under the broadest reasonable interpretation, the axis of the chamber D is in alignment/passes through the chamber C) and the distance between the top of the slave piston bore (see bore B in figure 1 below) and the top of the master piston bore (see bore A in figure 1 below) is less than the minimum of the master piston (210) and slave piston (232) diameters (as indicated in the 35 USC 112(b) rejection of the claim 1 above, this limitation has been interpreted to require that the distance between the tops/ends of the slave piston bore and the master piston bore to be greater than the diameter of either the slave piston or the master piston which is the case as shown in figure 7 since the pins (and therefore their diameters) fit within the bores and still there is a greater distance between the ends/tops of the slave and master piston bores); and
a valve catch assembly (figure 8, elements 240, 241, 246, 238 and 234; valve catch function in ¶0066 and valve catch in ¶0064 to control the flow of fluid to and from the piston chamber D in figure 1 below) arranged to control pressure or flow in the slave piston chamber (see chamber D in figure 1 below) and thereby control motion of the at least one engine valve (seating pin includes fluted portions 241 to control the seating force/motion of the engine valve, ¶0065).

    PNG
    media_image1.png
    581
    970
    media_image1.png
    Greyscale

Figure 1 - figure 7 of Vanderpoel, annotated by the examiner with reference letters
Regarding claim 2:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly comprises a control piston (234) and a control pin (240) operatively connected to the control piston (form one unit as shown in figure 8) and having at least one port (port/flutes/241, ¶0065) arranged to permit flow (flute throttles the flow of fluid past the control pin 240 at the last 1-2mm of motion for the slave piston, ¶0065) from the slave piston chamber (see chamber D in figure 1 above) to the master piston chamber (see chamber C in figure 1 above).

Regarding claim 3:
The engine valve assembly of claim 2, wherein the valve catch assembly comprises a check disk (238) cooperating with (cooperating via the spring 242 and control piston 234 which is connected to 240) the control pin (240) such that the check disk progressively occludes flow through (as indicated in ¶0065 the ports/flutes/241 are throttled by the check disk 238 at the last 1-2mm of the slave piston motion and blocked/occluded at closing as shown in figure 8 where the flute does not extend beyond check disk 238) the at least one port (flutes/241) in response to motion of the slave piston (232) during engine valve closing (last 1-2 mm of the slave piston motion during closing; ¶0065).

Regarding claim 5:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly further comprises a valve catch seat (246) and a check disk (238), wherein the check disk (238) is adapted to contact the valve catch seat (246) when the lift of the engine valve is below a threshold (¶0065 and 0090 indicates as much since the only fluid path for the fluid to flow out of the slave piston chamber D from figure 1 above is the flutes/241 which indicates the check disk 238 is seated against the valve catch seat 246).

Regarding claim 6:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly further comprises a control pin (240) and a valve catch seat (246), wherein the control pin is adapted to contact the valve catch seat just prior to seating of the engine valve (¶0066 indicates that contact between the control pin 240 performs a valve catch function which indicates the control pin impacts the valve catch seat before the engine valve is seated).

Regarding claim 7:
The engine valve actuation assembly of claim 1, further comprising an auto-lash chamber (see auto-lash chamber E in figure 1 above which ¶0064 describes as an automatic lash adjustment chamber (chamber that surrounds spring 236)).
Regarding claim 8:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly further comprises a valve catch seat (246), a control pin (240), and a check disk (238), wherein the valve catch seat (246) has a common seating surface (interior surface of 246 that faces chamber D in figure 1 above that receives 240 and 238) for the control pin (240) and the check disk (238).
Regarding claim 9:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly comprises a control pin (240), a check disk (238) and a check disk stop (interior surface of 246 that stop check disk 238) that retains the check disk (238).
Regarding claim 10:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly further comprises a control pin (240), a check disk (238) and a check disk spring (242) is disposed between the control piston (234) and the check disk (238).

Regarding claim 11:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly further comprises a control pin (240) and a control pin spring (236 within chamber E in the figure 1 above that is between the slave piston 232 and the control piston 234 which is an extension of control pin 240 and therefore between the slave piston and the control pin 240) disposed between the slave piston (232) and the control pin (240).

Regarding claim 12:
The engine valve actuation assembly of claim 1, further comprising a hydraulic passage (hydraulic circuit 220) between the master piston (210) and slave piston (232).

Regarding claim 15:
The engine valve actuation assembly of claim 1, further comprising a hydraulic control circuit (220, ¶0059) in hydraulic communication with the master piston chamber (see chamber C in figure 1 above).

Regarding claim 16:
The engine valve actuation assembly of claim 15, wherein the hydraulic control circuit (220) comprises an accumulator (accumulator piston 252).

Regarding claim 19:
The engine valve actuation assembly of claim 15, wherein the hydraulic circuit (220) is integrated (see figure 7 where the hydraulic circuit 220 is within the housing 202) into the housing (202).
Regarding claim 22:
An engine valve actuation assembly (figure 7-9) for controlling motion of at least one engine valve (300) in an engine (¶0002, “internal combustion engine”) comprising:
a motion source (motion source/cam 110);
an engine valve train (202, 210 and 232) for conveying motion from the motion source to the at least one engine valve (202 conveys the motion from the from the cam 110 to the valves 300 via slave and master pistons 210 and 232), the engine valve train including a housing (202);
a master piston bore (see bore A in figure 1 above) defined in the housing (202);
a master piston (210) cooperating with the master piston bore (see bore A in figure 1 above) to define a master piston chamber (see chamber C in figure 1 above); the master piston (210) having a motion receiving interface (130 or surface of 210 for receiving 130) for receiving motion from the motion source (110);
a slave piston bore (see bore B in figure 1 above) defined in the housing (202);
a slave piston (232) cooperating with the slave piston bore (see bore B in figure 1 above) to define a slave piston chamber (see chamber D in figure 1 above); the slave piston (232) having a motion transferring interface (230) for transferring motion to a motion receiving component (310) in the valve train and to the at least one engine valve (300), the slave piston chamber (see chamber D in figure 1 above) being in hydraulic communication (see hydraulic chamber 220 for communication between D and C in figure 1 above) with the master piston chamber (see chamber C in figure 1 above) such that the slave piston (232) responds to pressure changes (¶0063; displacement of master piston 210 translates to motion of the slave piston due to the pressure changes within the chambers C and D) in the master piston chamber (see chamber C in figure 1 above); and
a control piston bore (see bore A in figure 1 above) defined in the slave piston (232);
a control piston (control piston 234 in figure 8) cooperating with the control piston bore to define an auto-lashing chamber (see auto-lash chamber E in figure 1 above which ¶0064 describes as an automatic lash adjustment chamber (chamber that surrounds spring 236));
a control pin (240) operatively connected to the control piston (form one unit as shown in figure 8) having at least one port (port/flutes/241, ¶0065) arranged to permit flow (flute throttles the flow of fluid past the control pin 240 at the last 1-2mm of motion for the slave piston, ¶0065) from the slave piston chamber (see chamber D in figure 1 above) to the master piston chamber (see chamber C in figure 1 above); and
a check disk (238) cooperating with (cooperating via the spring 242 and control piston 234 which is connected to 240) the control pin (240) such that the check disk (238) progressively occludes flow through (as indicated in ¶0065 the ports/flutes/241 are throttled or occluded by the check disk 238 at the last 1-2mm of the slave piston motion) the at least one port (flutes/241) in response to motion of the slave piston (232) during engine valve closing (last 1-2 mm of the slave piston motion during closing; ¶0065).

Regarding claim 23:
An engine valve actuation assembly (figure 7-9) for controlling motion of at least one engine valve (300) in an engine (¶0002, “internal combustion engine”) comprising:
a motion source (motion source/cam 110);
an engine valve train (202, 210 and 232) for conveying motion from the motion source to the at least one engine valve (202 conveys the motion from the from the cam 110 to the valves 300 via slave and master pistons 210 and 232), the engine valve train including a housing (202);
a piston bore (see bore B in figure 1 above) defined in the housing (202);
a piston (232) cooperating with the piston bore (see bore B in figure 1 above) to define a piston chamber  (see chamber D in figure 1 above); the piston (232) having a motion transferring interface (230) for transferring motion to a motion receiving component (310) in the valve train and to the at least one engine valve (300), the piston chamber (see chamber D in figure 1 above) being in hydraulic communication (see hydraulic chamber 220 for communication between D and C in figure 1 above) with a hydraulic circuit (220) to control flow and/or pressure in the piston chamber (hydraulic circuit 220 and valve 260 controls the flow and pressure within 220 which is further fluidly connected to piston chamber D in figure 1 above); and
a valve catch assembly (figure 8, elements 240, 241, 246, 238 and 234; valve catch function in ¶0066 and valve catch in ¶0064 to control the flow of fluid to and from the piston chamber D in figure 1 above) arranged to control pressure or flow in the piston chamber (see chamber D in figure 1 above) and to thereby control motion of the at least one engine valve (seating pin includes fluted portions 241 to control the seating force/motion of the engine valve, ¶0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2005/0252484 to Vanderpoel et al. (Vanderpoel) as applied to claim 12 above as evidenced by US patent application publication number 2003/0127064 to Nohara.
Regarding claim 13:
Vanderpoel fails to disclose:
The engine valve actuation assembly of claim 12, wherein the hydraulic passage comprises a bellmouth at the top of the master piston bore.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderpoel to include a bellmouth at the locations H and G in the figure 1 above for the purpose of reducing noise and turbulence in the flow of fluid in the hydraulic circuit (220) and the master (210) and slave pistons (232) as further evidenced by US patent application publication number 2003/0127064 to Nohara which also place a bellmouth (¶0050) at the entrance (74) of the fluid line (34) for the same purpose.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2005/0252484 to Vanderpoel et al. (Vanderpoel) as applied to claim 1 above as evidenced by Japanese patent document JP H08334008 to Jieemuzu (see attached English language machine translation).
Regarding claim 14:
Vanderpoel fails to disclose:
The engine valve actuation assembly of claim 1, wherein the valve catch assembly comprises a control piston and control pin, wherein the control piston and control pin are operatively connected by means of a press fit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderpoel to connect the control piston and control pin via a press fit connection. Vanderpoel shows the control piston (234) and control pin (240) as a connected component but fails to mention their connection. However, it is well known in the art to connect pins and pistons in this manner in order to fasten them together for operation as a single unit which is further evidenced by Japanese patent document JP H08334008 to Jieemuzu which shows similar pin and piston arrangement where the pin (240) and piston (226) (as shown in figure 18) are assembled together by a press fit means (translation, page 7, ¶2).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2005/0252484 to Vanderpoel et al. (Vanderpoel) as applied to claim 15 above further in view of US patent application publication number 2001/0023671 to Vorih.
Regarding claim 14:
Vanderpoel fails to disclose:
The engine valve actuation assembly of claim 15, wherein the hydraulic control circuit comprises a dry start reservoir.
Vorih discloses:
A valve actuation assembly that includes a hydraulic circuit (728) that is supplied with fluid via piston (720). Further, the piston and hydraulic circuit (728) are connected to a dry start reservoir (724; ¶0210) that supplies hydraulic fluid to the hydraulic circuit during start up/dry start (¶0211). The fluid supplied to (728) is further supplied to fluid line (348) (see figure 342) which is further supplied to the piston (320 in figure 19) attached to a rocker arm (200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderpoel to further include a dry start reservoir attached to the hydraulic circuit (220) in Vanderpoel as taught by Vorih to the hydraulic circuit during start up/dry start (Vorih, ¶0211).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2005/0252484 to Vanderpoel et al. (Vanderpoel) as applied to claim 15 above.
Regarding claim 18:
Vanderpoel discloses:
The engine valve actuation assembly of claim 15, wherein the hydraulic control circuit (220) comprises trigger valve (260) for controlling flow of hydraulic fluid to the master piston chamber (see chamber C in figure 1 above).
Vanderpoel fails to explicitly disclose:
The engine valve actuation assembly of claim 15, wherein the hydraulic control circuit comprises solenoid valve for controlling flow of hydraulic fluid to the master piston chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the valve (260) could also be a solenoid valve. The Vanderpoel reference indicates for other embodiments that valve (260) can be a trigger or solenoid valve for controlling the flow through the hydraulic circuit (¶0114) and it would have been obvious that the same valve (260) in the embodiment shown in figures 7-9 could also be a solenoid valve for controlling the flow of fluid through the hydraulic circuit and control the operation and function of the master and slave pistons.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2005/0252484 to Vanderpoel et al. (Vanderpoel) as applied to claim 15 above further in view of US patent application publication number 2010/0108007 to Meistrick et al. (Meistrick).
Regarding claim 20:
Vanderpoel fails to disclose:
The engine valve actuation assembly of claim 1, wherein the housing is a rocker shaft pedestal adapted to be mounted to an engine overhead assembly.
Meistrick teaches:
	An engine valve actuation assembly (figures 2-3 and 13-14) that includes master (340) and slave (350) pistons within a housing (300). The pistons are actuated by a rocker arm (200) that is actuated by a motion source (cam 100). The housing further includes rocker shaft collars (360 and 362 or 1360 and 1362) which support the rocker shaft (400) making the housing a pedestal since it supports the rocker arm/shaft and mounts the whole assembly in a fixed position relative to the engine valves (¶0049). This arrangement provides a means for securely fixing the housing in a fixed and compact position relative to the engine valves that it actuates (¶0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderpoel to include rocker shaft collars to the housing (200 of Vanderpoel) and securely mount the rocker arm (120 of Vanderpoel) to the housing and the housing to the engine valves as taught by Meistrick to provides a means for securely fixing the housing in a fixed and compact position relative to the engine valves that it actuates (Meistrick, ¶0049). The addition of the rocker shaft collars to mount the rocker arm of Vanderpoel and mounting the housing in a fixed position relative to the valves transforms the housing of Vanderpoel into a pedestal since a pedestal mounts the rocker arm (via the rocker shaft) to the engine in a fixed manner.
Regarding claim 21:
Vanderpoel fails to disclose:
The engine valve actuation assembly of claim 1, wherein the housing is a rocker pedestal and wherein the hydraulic circuit is integrated into the valve rocker pedestal to provide a modular add-on assembly adapted to be attached to an engine head.
Meistrick teaches:
An engine valve actuation assembly (figures 2-3 and 13-14) that includes master (340) and slave (350) pistons within a housing (300). The pistons are actuated by a rocker arm (200) that is actuated by a motion source (cam 100). The housing further includes rocker shaft collars (360 and 362 or 1360 and 1362) which support the rocker shaft (400) making the housing a pedestal since it supports the rocker arm/shaft and mounts the whole assembly in a fixed position relative to the engine valves (¶0049). This arrangement provides a means for securely fixing the housing in a fixed and compact position relative to the engine valves that it actuates (¶0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderpoel to include rocker shaft collars to the housing (200 of Vanderpoel with hydraulic circuit 220) and securely mount the rocker arm (120 of Vanderpoel) to the housing and the housing to the engine valves as taught by Meistrick to provides a means for securely fixing the housing in a fixed and compact position relative to the engine valves that it actuates (Meistrick, ¶0049). The addition of the rocker shaft collars to mount the rocker arm of Vanderpoel and mounting the housing in a fixed position relative to the valves transforms the housing of Vanderpoel into a pedestal since a pedestal mounts the rocker arm (via the rocker shaft) to the engine in a fixed manner. In regards to the “modular add-on assembly adapted to be attached to an engine head” limitation, this is interpreted as intended use and the combination of Vanderpoel and Meistrick since the pedestal created in the combination could be attached in this modular manner.

Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746